Toyota Motor Credit Corporation 19001 S. Western Avenue Torrance, CA 90501 November12, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Quarterly Report on Form 10-Q for the quarter ended September 30, 2013; Notice of Disclosure under Section 13(r) of the Securities Exchange Act of 1934 Dear Sirs: Toyota Motor Credit Corporation hereby provides notice that it has provided disclosure under Section 13(r) of the Securities Exchange Act of 1934 in its Quarterly Report on Form 10-Q for the quarter ended September 30, 2013. Very truly yours, Toyota Motor Credit Corporation By: /s/ Katherine Adkins Name:Katherine Adkins Title:Secretary
